 1   XAVIER BECERRA
     Attorney General of California
 2   MARK R. BECKINGTON
     Supervising Deputy Attorney General
 3   R. MATTHEW WISE, SBN 238485
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6046
 6    Fax: (916) 324-8835
      E-mail: Matthew.Wise@doj.ca.gov
 7   Attorneys for Defendant Attorney General
     Xavier Becerra
 8

 9
                              IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12

13

14   MARK BAIRD and RICHARD                                 Case No. 2:19-cv-00617-KJM-AC
     GALLARDO,
15                                                   STIPULATION TO CONTINUE STATUS
                                         Plaintiffs, CONFERENCE, BRIEFING
16                                                   DEADLINES, AND HEARING DATE
                   v.                                FOR DEFENDANT’S MOTION TO
17                                                   DISMISS PLAINTIFFS’ COMPLAINT;
                                                     ORDER
18   XAVIER BECERRA, in his official capacity
     as Attorney General of the State of
19   California, and DOES 1-10,
                                                     Judge:        Kimberly J. Mueller
20                                     Defendant. Trial Date:      None set
                                                     Action Filed: April 9, 2019
21

22

23

24

25

26

27

28
                                                        1
                  Stipulation to Briefing Deadlines and Hearing Date and [Proposed] Order (2:19-cv-00617-KJM-AC)
 1         In accordance with Eastern District of California Local Rule 143, Plaintiffs Mark Baird and
 2   Richard Gallardo and Defendant Attorney General Xavier Becerra (collectively, the Parties)
 3   hereby stipulate to, and seek a Court order granting, a continuance of the August 9, 2019 status
 4   conference and hearing on Defendant’s motion to dismiss. After Defendant’s counsel
 5   inadvertently scheduled a hearing on Defendant’s motion to dismiss for a date not available to
 6   this Court for law and motion, this Court rescheduled the hearing, as well as a status conference,
 7   for August 9, 2019. ECF No. 11. Unfortunately, Defendant’s counsel has a pre-planned vacation
 8   that conflicts with that hearing date.
 9         The Parties propose rescheduling the status conference and hearing on Defendant’s motion
10   to dismiss for September 6, 2019 at 10 a.m. in Courtroom 3. Because Plaintiffs anticipate filing a
11   motion for preliminary injunction, the Parties also propose setting the hearing for that motion for
12   September 6, 2019 at 10:00 a.m. in Courtroom 3. With approval from the Court, the Parties have
13   agreed to the following briefing and hearing schedule:
14            July 8, 2019: Plaintiffs to file preliminary injunction motion.
15            July 29, 2019: Plaintiffs to file opposition to Defendant’s motion to dismiss.
16            August 2, 2019: Defendant to file opposition to Plaintiffs’ preliminary injunction
17             motion.
18            August 30, 2019: Parties to file joint status report, Plaintiffs to file reply in support of
19             preliminary injunction motion, and Defendant to file reply in support of motion to
20             dismiss.
21            September 6, 2019, at 10:00 a.m.: Status conference and hearing on Plaintiffs’
22             preliminary injunction motion and Defendant’s motion to dismiss.
23         This briefing and hearing schedule advances the goal of judicial efficiency and ensures that
24   Plaintiffs’ counsel will not have to make an additional cross-country trip from New York for a
25   status conference or hearing.
26

27

28
                                                         2
                   Stipulation to Briefing Deadlines and Hearing Date and [Proposed] Order (2:19-cv-00617-KJM-AC)
 1        IT IS SO STIPULATED.
 2

 3   Dated: June 21, 2019                               /s/ Amy Bellantoni_________________
                                                        AMY BELLANTONI
 4                                                      The Bellantoni Law Firm, PLLC
                                                        Attorneys for Plaintiffs Mark Baird and
 5                                                      Richard Gallardo
 6

 7   Dated: June 21, 2019                               /s/ R. Matthew Wise__________ _____
                                                        R. MATTHEW WISE
 8                                                      Deputy Attorney General
                                                        Attorney for Defendant Attorney General
 9                                                      Xavier Becerra
10

11                                                  ORDER
12        GOOD CAUSE APPEARING, THE COURT HEREBY ORDERS that the status
13   conference and hearing on Defendant’s motion to dismiss is rescheduled for September 6, 2019 at
14   10 a.m. in Courtroom 3. The Court also approves the Parties’ briefing and hearing schedule:
15           July 8, 2019: Plaintiffs to file preliminary injunction motion.
16           July 29, 2019: Plaintiffs to file opposition to Defendant’s motion to dismiss.
17           August 2, 2019: Defendant to file opposition to Plaintiffs’ preliminary injunction
18            motion.
19           August 30, 2019: Parties to file joint status report, Plaintiffs to file reply in support of
20            preliminary injunction motion, and Defendant to file reply in support of motion to
21            dismiss.
22           September 6, 2019, at 10:00 a.m.: Status conference and hearing on Plaintiffs’
23            preliminary injunction motion and Defendant’s motion to dismiss.
24        IT IS SO ORDERED.
25   DATED: June 27, 2019.
26
                                                            UNITED STATES DISTRICT JUDGE
27

28
                                                        3
                  Stipulation to Briefing Deadlines and Hearing Date and [Proposed] Order (2:19-cv-00617-KJM-AC)
